Name: Commission Regulation (EEC) No 21/81 of 1 January 1981 fixing the minimum buying-in price applicable in Greece for lemons delivered to industry
 Type: Regulation
 Subject Matter: Europe;  plant product;  prices
 Date Published: nan

 1 . 1 . 8 Official Journal of the European Communities No L 2/ 13 COMMISSION REGULATION (EEC) No 21 /81 of 1 January 1981 fixing the minimum buying-in price applicable in Greece for lemons delivered to industry lemons , applicable in Greece , is to be that for the Community of Nine ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Econorqic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing , in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession ( 2 ), and in particular Article 9 thereof, Whereas the prices paid in Greece under the previous national system for lemons intended for processing would result in fixing a minimum price exceeding the common price ; whereas pursuant to Article 8 (2 ) of Council Regulation (EEC) No 10/ 81 , the common minimum price should be definitively adopted for Greece ; whereas , accordingly, the financial compensation for processed products based on The minimum buying-in price laid down in Regu ­ lation (EEC) No 1035 /77 shall be , for lemons produced in Greece , the common minimum price . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . ( 2 ) OJ No L 1 , 1 . 1 . 1981 , p . 17 .